
EXHIBIT 10.2

 
FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This First Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”) is made as of the 30th day of November, 2012, by and among:


WEST MARINE PRODUCTS, INC., a California corporation (“West Marine Products”),
and each Person identified on the signature pages hereof as a “Borrower” (such
Persons, together with West Marine Products, are referred to hereinafter each
individually as, a “Borrower” and, collectively, as the “Borrowers”),
 
the GUARANTORS party hereto,
 
the LENDERS party hereto, and


WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), a national banking association having a place of business
at One Boston Place, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and as Issuing Lender,
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
WITNESSETH


WHEREAS, the Borrowers, the Guarantors, the Lenders party thereto, and the
Agent, among others, have entered into an Amended and Restated Loan and Security
Agreement dated as of August 23, 2010 (as amended and in effect, the “Loan
Agreement”); and


WHEREAS, the parties hereto have agreed to extend the Maturity Date and to make
certain other amendments to the provisions of the Loan Agreement, all as set
forth herein.


NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.
Incorporation of Terms and Conditions of Loan Agreement; Definitions.   All of
the terms and conditions of the Loan Agreement (including, without limitation,
all definitions set forth therein) are specifically incorporated herein by
reference.  All capitalized terms not otherwise defined herein shall have the
same meaning as in the Loan Agreement, as applicable.

 
2.
Global Amendment to Loan Documents.  Any and all references to “Wells Fargo
Retail Finance, LLC” and “WFRF” in the Loan Agreement and the other Loan
Documents are hereby amended to mean and refer to “Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Retail Finance, LLC)”.

 
3.
Amendments to Section 1 of the Loan Agreement.  The provisions of Section 1.1 of
the Loan Agreement are hereby amended by as follows:

 


 
 

--------------------------------------------------------------------------------

 


a.
The following new definitions are hereby inserted in their appropriate
alphabetical order:

 

  “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Loan Party in connection with
the business of a Loan Party.       “Drawing Document” means any Letter of
Credit or other document presented for purposes of drawing under any Letter of
Credit.      
“First Amendment Effective Date” means November 30, 2012.
      “First Amendment Fee Letter” means that certain fee letter, dated as of
the First Amendment Effective Date, between Borrowers and Agent.       “ISP”
means, with respect to any Letter of Credit, the International Standby Practices
1998 (International Chamber of Commerce Publication No. 590) and any subsequent
revision thereof adopted by the International Chamber of Commerce on the date
such Letter of Credit is issued.       “Issuer Documents” means with respect to
any Letter of Credit, the Letter of Credit Application, the Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, as applicable, and
any other document, agreement and instrument entered into by the Issuing Lender
and any Borrower (or any Subsidiary) or in favor of the Issuing Lender and
relating to any such Letter of Credit.       “Letter of Credit Application”
means an application for the issuance or amendment of a Letter of Credit in the
form from time to time in use by the Issuing Lender.       “Letter of Credit
Expiration Date” means the day that is seven days prior to the Maturity Date
then in effect (or, if such day is not a Business Day, the next preceding
Business Day).       “Letter of Credit Indemnified Costs” has the meaning
provided in Section 2.11(f).       “Letter of Credit Related Person” has the
meaning provided in Section 2.11(f).

 
 

2

 


 
 

   

 
 

--------------------------------------------------------------------------------

 
 

  “Standard Letter of Credit Practice” means, for the Issuing Lender, any
domestic or foreign law or letter of credit practices applicable in the city in
which the Issuing Lender issued the applicable Letter of Credit or, for its
branch or correspondent, such laws and practices applicable in the city in which
it has advised, confirmed or negotiated such Letter of Credit, as the case may
be, in each case, (a) which letter of credit practices are of banks that
regularly issue letters of credit in the particular city, and (b) which laws or
letter of credit practices are required or permitted under ISP or UCP, as chosen
in the applicable Letter of Credit.       “Standby Letter of Credit” means any
Letter of Credit that is not a Commercial Letter of Credit and that (a) is used
in lieu or in support of performance guaranties or performance, surety or
similar bonds (excluding appeal bonds) arising in the ordinary course of
business, (b) is used in lieu or in support of stay or appeal bonds, (c)
supports the payment of insurance premiums for reasonably necessary insurance
carried by any of the Loan Parties in connection with the business of the Loan
Parties, or (d) supports payment or performance for identified purchases or
exchanges of products or services in connection with the business of a Loan
Party.       “Standby Letter of Credit Agreement” means the Standby Letter of
Credit Agreement relating to the issuance of a Standby Letter of Credit in the
form from time to time in use by the Issuing Lender.       “Stated Amount” means
at any time the maximum amount for which a Letter of Credit may be honored.    
  “UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

b.   The definition of “Applicable Margin” is hereby amended by amending and
restating the pricing grid set forth therein its entirety as follows:

 

 Level   Performance Criteria  Prime Rate Mortgage
 LIBOR Rate
Margin
 I Availability greater than or equal to $85,000,000  0.50%  1.50% II
Availability greater than or equal to $40,000,000 but less than $85,000,000
 0.75%  1.75%  III  Availability less than $40,000,000  1.00%  2.00%

 
 
 


 

 3

 
 
 

--------------------------------------------------------------------------------

 
 

c.  The definition of “Commitment” is hereby amended by inserting the following
text as a new sentence at the end of such definition       “As of the First
Amendment Effective Date, the aggregate Commitments of all Lenders are
$120,000,000.”

 

d.        The definition of “Defaulting Lender” is hereby amended and restated
in its entirety as follows:       “Defaulting Lender” means any Lender that (a)
has failed to fund any amounts required to be funded by it under this Agreement
within two (2) Business Days after the date that it is required to do so under
this Agreement (including but not limited to the failure to make available to
the Agent amounts required pursuant to a settlement or to make a required
payment in connection with an L/C Disbursement), (b) notified the Borrowers, the
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under this Agreement, or has made a
public statement to that effect, (c) failed, within two (2) Business Days after
written request by the Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund any amounts required to be
funded by it under this Agreement, (d) otherwise failed to pay over to the Agent
or any other Lender any other amount required to be paid by it under this
Agreement within two (2) Business Days after the date that it is required to do
so under this Agreement, or (e) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.”

 
 

e.            The definition of “Eligible Accounts” is hereby amended by
amending and restating the last paragraph of such definition in its entirety as
follows:       “Notwithstanding the foregoing, that portion of the Borrowing
Base attributable to Eligible Accounts shall not exceed $10,000,000 at any time
during the period commencing on the First Amendment Effective Date through and
including the first anniversary of the First Amendment Effective Date.  The
foregoing amount shall be increased on each anniversary of the First Amendment
Effective Date thereafter, commencing on the first anniversary of the First
Amendment Effective Date, by an amount equal to ten percent (10%) of the amount
then permitted

 
 


 
 

--------------------------------------------------------------------------------

 

  hereunder in the immediately preceding period, provided that no Event of
Default has occurred and is continuing on and as of the effective date of each
such increase.”

 

f.      The definition of “Fee Letter” is hereby amended and restated in its
entirety as follows:       “Fee Letter” means, collectively, that certain fee
letter, dated as of the Effective Date, between Borrowers and Agent and the
First Amendment Fee Letter.

 

g.  The definition of “Letter of Credit Usage” is hereby amended and restated in
its entirety as follows:       “Letter of Credit Usage” means, as of any date of
determination, the aggregate undrawn amount of all outstanding Letters of
Credit, plus the aggregate amount of all unreimbursed L/C Disbursement
Obligations (other than L/C Disbursement Obligations which, pursuant to Section
2.11(d), have been deemed Advances hereunder). For purposes of computing the
amounts available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.7.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of any Rule under the ISP or any article of the UCP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.”

 

h.    The definition of “Maturity Date” is hereby amended and restated in its
entirety as follows:      
“Maturity Date” means November 30, 2017.

 

i.       The definition of “Maximum Revolver Amount” is hereby amended by
amending and restating the proviso at the end of such definition in its entirety
as follows:       “provided, however, that the Maximum Revolver Amount shall in
no event exceed (a) $120,000,000 prior to any exercise by the Borrowers of an
Accordion Activation and (b) up to $145,000,000 after Borrowers’ exercise of any
Accordion Activation, in each case as may be reduced by Borrowers from time to
time in accordance with Section 3.5.”

 

j.          The definition of “Permitted Acquisitions” is hereby amended by
replacing each reference to “$30,000,000” in clause (k) thereof with
“$25,000,000”.

 

k.     The definition of “Permitted Investments” is hereby amended by replacing
each reference to “$30,000,000” in clause (f) thereof with “$25,000,000”.

 


 
 

--------------------------------------------------------------------------------

 
 

l.     By inserting a new Section 1.6 at the end thereof:      
“1.6           Changes in Law Generally.  Any references in this Agreement to a
“change in law” or “change in applicable law” (or words of similar import) after
the Effective Date, shall be deemed to include, without limitation, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date enacted, adopted or issued.     m.   By inserting a new Section 1.7 at the
end thereof:      
“1.7           Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by the terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.”

    
4.
Amendment to Section 2.5(b) of the Loan Agreement.    The provisions of Section
2.5(b) of the Loan Agreement are hereby amended by (A) deleting the reference to
“Section 2.11(c)” contained therein and by inserting a reference to “Section
2.11(f)” in its stead, (B) deleting the references to “standby Letters of
Credit” and “commercial Letters of Credit” contained therein and by inserting
references to “Standby Letters of Credit” and “Commercial Letters of Credit”,
respectively, in their stead.

 
5.
Amendment to Section 2.10 of the Loan Agreement.    The provisions of Section
2.10 of the Loan Agreement are hereby amended by amending and restating clause
(a) thereof in its entirety as follows:

 
“(a)           Unused Line Fee.  On the first day of each month during the term
of this Agreement, an unused line fee (the “Unused Line Fee”) in the amount
equal to one-quarter of one percent (0.25%) per annum times the result of (A)
the Maximum Revolver Amount, less (B) the average Daily Balance of the Revolver
Usage during the immediately preceding month; and”
 
6.
Amendment to Section 2.11 of the Loan Agreement.    The provisions of Section
2.11 of the Loan Agreement are hereby amended by amending and restating this
section in its entirety as follows:

 


 
 

--------------------------------------------------------------------------------

 


“2.11
Letters of Credit.

 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of the Administrative Borrower made in accordance herewith, and prior to
the Maturity Date, the Issuing Lender agrees to issue a requested Standby Letter
of Credit and/or Commercial Letter of Credit (each, a “Letter of Credit”) for
the account of the Loan Parties.  By submitting a request to the Issuing Lender
for the issuance of a Letter of Credit, the Borrowers shall be deemed to have
requested that the Issuing Lender issue the requested Letter of Credit.  Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be irrevocable (unless,
prior to the issuance, amendment, renewal, or extension of any applicable Letter
of Credit, the Issuing Lender otherwise agrees) and shall be made in writing
pursuant to a Letter of Credit Application by an L/C Authorized Person and
delivered to the Issuing Lender and the Agent via telefacsimile or other
electronic method of transmission reasonably acceptable to the Issuing Lender
not later than 11:00 a.m. (New York, New York time) at least two (2) Business
Days (or such lesser time as the Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance reasonably satisfactory to the Issuing Lender and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as the Agent
or the Issuing Lender may reasonably request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that the
Issuing Lender generally requests for Letters of Credit in similar
circumstances.  The Agent’s records of the content of any such request will be
conclusive absent manifest error.


Pursuant to the Existing Loan Agreement, Wells Fargo has, prior to the Effective
Date, issued the standby and commercial letters of credit described on Schedule
2.11 for the account of a Borrower (the “Existing Letters of Credit”).  The Loan
Parties and the Lenders hereby agree that, subject to the satisfaction of the
conditions precedent set forth in Section 3.1, the Existing Letters of Credit
shall be treated as Letters of Credit issued by the Issuing Bank hereunder for
all purposes of this Agreement.


    (b)            The Issuing Lender shall have no obligation to issue a Letter
of Credit if, after giving effect to the requested issuance, (i) the Letter of
Credit Usage would exceed the Borrowing Base minus the then extant amount of
outstanding Advances, or, (ii) the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the then extant amount of outstanding Advances, and
(iii) the Letter of Credit Usage would exceed Letter of Credit Sublimit;
 


 
 

--------------------------------------------------------------------------------

 


    (c)           In the event there is a Defaulting Lender as of the date of
any request for the issuance of a Letter of Credit, the Issuing Lender shall not
be required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s participation with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.2(i)(1), or (ii) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the Issuing Lender’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include the Borrowers cash collateralizing such Defaulting
Lender’s participation with respect to such Letter of Credit to the satisfaction
of the Agent and the Issuing Lender.  Additionally, the Issuing Lender shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or
any law applicable to the Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Lender shall prohibit or request that the Issuing Lender
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally, or (C) if the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless either such Letter of
Credit is cash collateralized as provided in this Agreement on or prior to the
date of issuance of such Letter of Credit (or such later date as to which the
Agent may agree) or all the Lenders have approved such expiry date.
 
    (d)            Any Issuing Lender (other than Wells Fargo or any of its
Affiliates) shall notify the Agent in writing no later than the Business Day
immediately following the Business Day on which such Issuing Lender issued any
Letter of Credit; provided that (i) until the Agent advises any such Issuing
Lender that the provisions of Section 3.2 are not satisfied, or (ii) unless the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Agent and such Issuing Lender, such Issuing
Lender shall be required to so notify the Agent in writing only once each week
of the Letters of Credit issued by such Issuing Lender during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as the Agent and such Issuing
Lender may agree.  Each Letter of Credit shall be in form and substance
reasonably acceptable to the Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars; provided that if the
Issuing Lender, in its discretion, issues a Letter of Credit denominated in a
currency other than Dollars, all reimbursements by the Borrowers of the honoring
of any drawing under such Letter of Credit shall be paid in Dollars (in the
equivalent amount of such currency in Dollars as reasonably determined by the
Agent).  If the Issuing Lender makes a payment under a Letter of Credit, the
Borrowers shall pay to Agent an amount equal to the applicable L/C Disbursement
by no later than (i) 2:30 p.m. (New York, New York time) on the date that such
L/C Disbursement is made, if Administrative Borrower shall have received written
or telephonic notice of such L/C Disbursement prior to 1:00 p.m. (New York, New
York time) on such date, or (ii) if such
 


 
 

--------------------------------------------------------------------------------

 


notice has not been received by Administrative Borrower prior to 1:00 p.m. (New
York, New York time) on such date, then not later than 2:30 p.m. (New York, New
York time) on the next Business Day after Administrative Borrower receives such
notice (provided, that interest shall accrue and be payable on such L/C
Disbursement at the same rate applicable to Prime Rate Loans from the Business
Day such L/C Disbursement is made until paid in full) and, in the absence of
such payment, the amount of the L/C Disbursement immediately and automatically
shall be deemed to be an Advance under Section 2.1 (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3.2 hereof) and,
initially, shall bear interest at the rate then applicable to Advances that are
Prime Rate Loans. If an L/C Disbursement is deemed to be an Advance hereunder,
the Borrowers’ obligation to pay the amount of such L/C Disbursement to the
Issuing Lender shall be automatically converted into an obligation to pay the
resulting Advance.  Promptly following receipt by the Agent of any payment from
the Borrowers pursuant to this paragraph, the Agent shall distribute such
payment to the Issuing Lender or, to the extent that the Lenders have made
payments pursuant to Section 2.11(e) to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.
 
(e)            Promptly following receipt of a notice of an L/C Disbursement
pursuant to Section 2.11(d), each Lender agrees to fund its Pro Rata Share of
the Advance deemed made pursuant to Section 2.11(d) on the same terms and
conditions as if the Borrowers had requested such Advance and the Agent shall
promptly pay to the Issuing Lender the amounts so received by it from the
Lenders.  By the issuance of a Letter of Credit (or an amendment, renewal, or
extension of a Letter of Credit) and without any further action on the part of
the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by the Issuing Lender, in an
amount equal to its Pro Rata share of such Letter of Credit, and each such
Lender agrees to pay to the Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any L/C Disbursement made by the Issuing Lender under
the applicable Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Lender and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that the Agent or the
Issuing Lender elects, based upon the advice of counsel, to refund) to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to deliver to the Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of a Default or
Event of Default or the failure to satisfy any condition set forth in Section
3.2 hereof.  If any such Lender fails to make available to the Agent the amount
of such Lender’s Pro Rata Share of an L/C Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and the Agent
(for the


 
 

--------------------------------------------------------------------------------

 


account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.
 
(f)           Each Borrower agrees to indemnify, defend and hold harmless the
Lender Group (including the Issuing Lender and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the Issuing Lender, a “Letter
of Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person  (the “Letter of
Credit Indemnified Costs”), and which arise out of or in connection with, or as
a result of:
 
 

  (i)           any Letter of Credit or any pre-advice of its issuance;      
(ii)           any transfer, sale, delivery, surrender or endorsement of any
Drawing Document at any time(s) held by any such Letter of Credit Related Person
in connection with any Letter of Credit;       (iii)           any action or
proceeding arising out of, or in connection with, any Letter of Credit (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under any
Letter of Credit, or for the wrongful dishonor of, or honoring a presentation
under, any Letter of Credit;       (iv)           any independent undertakings
issued by the beneficiary of any Letter of Credit;       (v)           any
unauthorized instruction or request made to the Issuing Lender in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;       (vi)           an adviser, confirmer or other
nominated person seeking to be reimbursed, indemnified or compensated;      
(vii)           any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;       (viii)           the fraud,
forgery or illegal action of parties other than the Letter of Credit Related
Person;


 
   
 
 

--------------------------------------------------------------------------------

 


 

  (ix)           the Issuing Lender’s performance of the obligations of a
confirming institution or entity that wrongfully dishonors a confirmation; or  
    (x)           the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of the Letter of Credit Related Person;    

   

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however,  that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of either the Issuing Lender or the Letter of
Credit Related Person claiming indemnity.  The Borrowers hereby agree to pay the
Letter of Credit Related Person claiming indemnity on demand from time to time
all amounts owing under this Section 2.11(f).  If and to the extent that the
obligations of the Borrowers under this Section 2.11(f) are unenforceable for
any reason, the Borrowers agree to make the maximum contribution to the Letter
of Credit Indemnified Costs permissible under applicable law.  This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.


(g)            The liability of the Issuing Lender (or any other Letter of
Credit Related Person) under, in connection with or arising out of any Letter of
Credit (or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the Issuing Lender’s gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of
Credit.  The Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if the Issuing Lender’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.  The Borrowers’
aggregate remedies against the Issuing Lender and any Letter of Credit Related
Person for wrongfully honoring a presentation under any Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by the Borrowers to the Issuing Lender in respect of the
honored presentation in connection with such Letter of Credit under Section
2.11(d), plus interest at the rate then applicable to Prime Rate Loans
hereunder.  The Borrowers shall take action to avoid and mitigate the amount of
any damages claimed against the Issuing Lender or any other Letter of Credit
Related Person, including by enforcing its rights against the beneficiaries of
the Letters of Credit.  Any claim by the Borrowers under or in connection with
any Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by the Borrowers as a result of the breach or alleged
wrongful conduct complained of; and (y) the amount (if any) of the loss that
would have


 
 

--------------------------------------------------------------------------------

 


been avoided had the Borrowers taken all reasonable steps to mitigate any loss,
and in case of a claim of wrongful dishonor, by specifically and timely
authorizing the Issuing Lender to effect a cure.


(h)            The Borrowers shall be responsible for preparing or approving the
final text of the Letter of Credit as issued by the Issuing Lender, irrespective
of any assistance the Issuing Lender may provide such as drafting or
recommending text or by the Issuing Lender’s use or refusal to use text
submitted by the Borrowers.  The Borrowers are solely responsible for the
suitability of the Letter of Credit for the Borrowers’ purposes.  With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, the Issuing Lender, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if the Borrowers do not at any time want such Letter of Credit to be renewed,
the Borrowers will so notify the Agent and the Issuing Lender at least fifteen
(15) calendar days before the Issuing Lender is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.


(i)            The Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:


(i)           any lack of validity, enforceability or legal effect of any Letter
of Credit or this Agreement or any term or provision therein or herein;


(ii)           payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
 
(iii)           the Issuing Lender or any of its branches or Affiliates being
the beneficiary of any Letter of Credit;
 
(iv)           the Issuing Lender or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit;
 
(v)           the existence of any claim, set-off, defense or other right that
any Borrower or any of its Subsidiaries may have at any time against any
 


 
 

--------------------------------------------------------------------------------

 


beneficiary, any assignee of proceeds, the Issuing Lender or any other Person;
 
(vi)           any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the Issuing Lender, the beneficiary or any
other Person; or
 
(vii)           the fact that any Default or Event of Default shall have
occurred and be continuing;
 
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release the Issuing Lender from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the Issuing Lender following reimbursement or payment of
the obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the Issuing Lender arising under, or in
connection with, this Section 2.11 nor any Letter of Credit.


(j)           Without limiting any other provision of this Agreement, the
Issuing Lender and each other Letter of Credit Related Person (if applicable)
shall not be responsible to the Borrowers for, and the Issuing Lender’s rights
and remedies against the Borrowers and the obligation of the Borrowers to
reimburse the Issuing Lender for each drawing under each Letter of Credit shall
not be impaired by:


(i)           honor of a presentation under any Letter of Credit that on its
face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;
 
(ii)           honor of a presentation of any Drawing Document that appears on
its face to have been signed, presented or issued (A) by any purported successor
or transferee of any beneficiary or other Person required to sign, present or
issue such Drawing Document or (B) under a new name of the beneficiary;
 
(iii)           acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;
 


 
 

--------------------------------------------------------------------------------

 


(iv)           the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than the Issuing Lender’s determination that such
Drawing Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);
 
(v)           acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that the Issuing Lender in good faith
believes to have been given by a Person authorized to give such instruction or
request;
 
(vi)           any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrowers;
 
(vii)           any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;
 
(viii)           assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;
 
(ix)           payment to any paying or negotiating bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under Standard
Letter of Credit Practice applicable to it;
 
(x)           acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where the Issuing Lender has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;
 
(xi)           honor of a presentation after the expiration date of any Letter
of Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the Issuing Lender if subsequently the Issuing Lender or
any court or other finder of fact determines such presentation should have been
honored;
 


 
 

--------------------------------------------------------------------------------

 


(xii)           dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or
 
(xiii)           honor of a presentation that is subsequently determined by the
Issuing Lender to have been made in violation of international, federal, state
or local restrictions on the transaction of business with certain prohibited
Persons.
 
(k)           Upon the request of the Agent, (i) if the Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Disbursement that remains outstanding, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Disbursement for any
reason remains outstanding, the Borrowers shall, in each case, immediately cash
collateralize the then total outstanding Letter of Credit Usage.  The foregoing
is in addition to any other requirement to deliver cash collateral hereunder
(including but not limited to, under Sections 2.3(b), 3.4, 3.5 and 17.3).


(l)            In addition to the Letter of Credit fee as set forth in Section
2.5(b), the Borrowers shall pay immediately upon demand to the Agent for the
account of the Issuing Lender as non-refundable fees, commissions, and charges
(it being acknowledged and agreed that any charging of such fees, commissions,
and charges to the Loan Account pursuant to the provisions of Section 2.02(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this Section 2.03(l)) any and all customary commissions, fees and charges then
in effect imposed by, and any and all expenses incurred by, the Issuing Lender,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations) (it being further acknowledged and agreed by each
Borrower that, (i) the Issuing Lender may charge customary issuance fees with
respect to the issuance of any Letter of Credit hereunder and (ii) the Issuing
Lender also imposes a schedule of charges for amendments, extensions, drawings,
and renewals).


(m)            The Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Agent in Section 16 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agent” as used in Section
16  included the Issuing Lender with respect to such acts or omissions, and (B)
as additionally provided herein with respect to the Issuing Lender.


(n)           In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties


 
 

--------------------------------------------------------------------------------

 


hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.11 shall control and govern.


(o)           If by reason of (i) any change after the Effective Date in any
applicable law, treaty, rule, or regulation or in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender or the Lender Group with any direction, request, or requirement
received after the Effective Date (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):
 
(i)           any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
 
(ii)           there shall be imposed on the Issuing Lender or the Lender Group
any other condition regarding any Letter of Credit issued pursuant hereto;
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guarantying, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within three (3)
Business Days after demand such amounts as Agent may specify to be necessary to
compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Prime Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.
 
    (p)    Unless otherwise expressly agreed by the Issuing Lender and the
Borrowers when a Letter of Credit is issued, (i) the rules of the ISP and UCP
shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each Commercial Letter of Credit."



 
7.
Amendments to Section 4.6 of the Loan Agreement.  The provisions of Section 4.6
of the Loan Agreement are hereby amended as follows:

 


 
 

--------------------------------------------------------------------------------

 


 
a.
By amending and restating the first proviso at the end of clause (b) thereof in
its entirety as follows:

   

    “; provided that, except during a Cash Dominion Event, Borrowers shall not
be obligated to pay for more than one (1) such report in any twelve (12) month
period (unless Availability is less than thirty-five percent (35%) of the
Borrowing Base at any time, in which event Borrowers shall be obligated to pay
for two (2) such reports in any twelve (12) month period);”         b.       By
amending and restating the last sentence of clause (c) thereof in its entirety
as follows:          
“Prior to the occurrence of a Cash Dominion Event, Borrowers shall not be
obligated to pay for more than one (1) appraisal pursuant to this Section 4.6(c)
in any twelve (12) month period (unless Availability is less than thirty-five
percent (35%) of the Borrowing Base at any time, in which event Borrowers shall
be obligated to pay for two (2) appraisals in any twelve (12) month period);
provided that, prior to the occurrence of a Cash Dominion Event, Borrowers shall
be obligated to pay for any inventory appraisals (i) conducted in connection
with Borrowers’ request to add Inventory with respect to Permitted Acquisitions
to the Borrowing Base, and (ii) Inventory at a port of entry in a State of the
United States, a province of Canada or from a third party location to an
Eligible Inventory Location.”

 
8.
Amendments to Section 11.3 of the Loan Agreement.  The provisions of Section
11.3 of the Loan Agreement are hereby amended by amending and restating the
second sentence thereof in its entirety as follows:

 
“The foregoing to the contrary notwithstanding, the Loan Parties shall have no
obligation to any Indemnified Person under this Section 11.3 with respect to (i)
any Indemnified Liability specifically addressed in clauses (i) through (x) of
Section 2.11(f), other than to the extent required by Section 2.11(f) and (ii)
any Indemnified Liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person.
 
9.
Amendments to Section 12 of the Loan Agreement.  The provisions of Section 12 of
the Loan Agreement are hereby amended by deleting the Agent’s notice address in
its entirety and replacing it with the following:

 
 

  “If to Agent:        WELLS FARGO BANK, NATIONAL ASSOCIATION          
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn:  Joseph Burt
Fax No.: (866) 617-3988


 
 
 
 

--------------------------------------------------------------------------------

 
 
 

    Telephone No.: (617) 854-7279          with copies to: RIEMER & BRAUNSTEIN
LLP    
Three Center Plaza
Boston, Massachusetts 02108
Attn:  Jason S. DelMonico, Esquire
Fax No.: (617) 523-9000
Telephone No.: (617) 880-3496”

 
 
10.
Amendments to Exhibits and Schedules.

 

  a.           Exhibit B-1 to the Loan Agreement is hereby amended and restated
in its entirety by Exhibit B-1 annexed hereto.      
b.           The Schedules annexed hereto shall amend and restate in their
entirety the corresponding Schedules to the Loan Agreement.

 
     
11.
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
the Agent:

 

  a.           All action on the part of the Loan Parties necessary for the
valid execution, delivery and performance by the Loan Parties of this Amendment
shall have been duly and effectively taken.      
b.           Agent shall have received each of the following documents, each in
form and substance satisfactory to Agent in its Permitted Discretion, duly
executed and in full force and effect:

 
 
i.
this Amendment;

 
 
ii.
the First Amendment Fee Letter;

 
 
iii.
an amended and restated Note in favor of each Lender reflecting the Commitment
of such Lender after giving effect to this Amendment; and

 
 
iv.
an updated Perfection Certificate.

 

  c.           Agent shall have received a certificate from the Secretary of
each Loan Party attesting to the resolutions of such Loan Party’s Board of
Directors authorizing its execution, delivery, and performance of this Amendment
and the First Amendment Fee Letter and authorizing specific officers of such
Loan Party to enter into such agreements.       d.           Agent shall have
received copies of the Loan Parties’ Governing Documents, as amended, modified,
or supplemented to the Effective Date, certified by the

 
 
 
 

--------------------------------------------------------------------------------

 
 

  Secretary of such Loan Party, or a certification by the Secretary of such Loan
Party there have been no changes to the Governing Documents provided to Agent on
the Effective Date of the Loan Agreement.      
e.           Agent shall have received a certificate of status with respect to
each Loan Party, dated within thirty (30) days of the First Amendment Effective
Date, such certificate to be issued by the secretary of state of the
jurisdiction of organization of such Loan Party, each of which shall indicate
that such Loan Party is in good standing in such jurisdiction;
     
f.           Agent shall have received opinions from the Loan Parties’ counsel
in form and substance reasonably satisfactory to Agent.
     
g.           After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
     
h.           The Borrowers shall have paid to the Agent (i) all amounts then due
pursuant to the First Amendment Fee Letter and (ii) all Lender Group Expenses
incurred by the Agent in connection with this Amendment and the transactions
contemplated hereby.

 
 
12.
Representations and Warranties.  Each Loan Party hereby represents and warrants
that as of the First Amendment Effective Date:

 

 
a.           (i) no Default or Event of Default exists under the Loan Agreement
or under any other Loan Document, and (ii) all representations and warranties
contained in the Loan Agreement and in the other Loan Documents are true and
correct in all material respects except that (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (y) in the case of any representation and warranty qualified by materiality,
they are true and correct in all respects.
     
b.           This Amendment has been duly executed and delivered by each of the
Loan Parties, and constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 
13.
Ratification of Loan Documents.  The Loan Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.  The Collateral Documents continue to
secure the Obligations, as modified pursuant to this Amendment, to the same
extent as prior to giving effect to this Amendment.

 


 
 

--------------------------------------------------------------------------------

 


14.
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which shall constitute an original and together which shall constitute but one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, or other electronic image scan transmission
(e.g., “pdf” or “tif” via e-mail) shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 
15.
Entire Agreement.  This Amendment and the Loan Agreement together shall
constitute one agreement and, together with the First Amendment Fee Letter,
express the entire understanding of the parties with respect to the matters set
forth herein and therein and supersede all prior discussions or negotiations
hereon and thereon.

 
16.
Illegality; Unenforceability.  Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 
17.
GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (OTHER THAN CHOICE-OF-LAW PRINCIPLES AND
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

 
[signature pages follow]
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 

  WEST MARINE PRODUCTS, INC., as     Administrative Borrower and as a Borrower  
     
 
By:
/s/ Thomas R. Moran     Name:  Thomas R. Moran     Title:  SVP & CFO          

 

  WEST MARINE PUERTO RICO, INC., as a     Borrower        
 
By:
/s/ Thomas R. Moran     Name:  Thomas R. Moran     Title:  SVP & CFO          

 

  W MARINE MANAGEMENT COMPANY,      INC., as a Borrower        
 
By:
/s/ Thomas R. Moran     Name:  Thomas R. Moran     Title:  SVP & CFO          

 

  WEST MARINE INC., as a Guarantor              
 
By:
/s/ Thomas R. Moran     Name:  Thomas R. Moran     Title:  SVP & CFO          

 

  WEST MARINE CANADA CORP., as a     Guarantor        
 
By:
/s/ Thomas R. Moran     Name:  Thomas R. Moran     Title:  SVP & CFO          

 




 




 
 

--------------------------------------------------------------------------------

 



  WELLS FARGO BANK, NATIONAL     ASSOCIATION (as successor by merger to Wells  
  Fargo Retail Finance, LLC), as Agent and as a     Lender        
 
By:
/s/ Joseph Burt     Name:  Joseph Burt     Title:  Director        

 
 
 
 

--------------------------------------------------------------------------------

 



  BANK OF AMERICA, N.A., as a Lender              
 
By:
/s/ Matthew Potter     Name:  Matther Potter     Title:  Vice President        


 
 
 

--------------------------------------------------------------------------------

 



  UNION BANK, N.A., as a Lender              
 
By:
/s/ Greg Stewart     Name:  Greg Stewart     Title:  Vice President    

 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1
 
Updated Borrowing Base Certificate
 
 

 West Marine Products, Inc.     Certificate #:  Borrowing Base Certificate      
Date:  Fax to Phil Carmichael @ (617) 523-4027  

 
BORROWING BASE CALCULATION

                         ACCOUNTS RECEIVABLE                                   
                  Eligible Credit Card Receivables  As of:                    
     Advance Rate          85.0%              Credit Card Receivables
Availability              -    -    -                              Wholesale
Receivables  As of:    1/0/00                          Less:  Ineligible
Wholesale A/R  As of:    1/0/00                          Less: Dilution @ 15% of
Wholesale A/R As of:     1/0/00    15.0%    0    0    0      Eligible Wholesale
Receivables capped @ $10,000M         10,000     0    0   0       Advance Rate  
      85.0%               Wholesale Receivables Availability              0   0 
   0                          Total Accounts Receivable Availability            
 0   0   0                          INVENTORY                                  
                 Beginning Perpetual Inventory Balance As of:     1/0/00        
                                        Add: Purchases                      
        Add: Other adjustments                            Total Inventory
additions              0   0   0                              Total Inventory
for Sale             -     -   -           Less: Cost of Sales                  
             Add: Returns                                Less: Other Adjustments
                           Total Reductions              -   -     -            
                 Ending Inventory As of:     1/0/00        -    -   -           
                       Shrink Allowance: As of:     1/0/00                
         Shrink Base (Fixed @ $250k) As of:     1/0/00       (250)     (250)  
(250)           Ineligible Inventory As of:    1/0/00                      Total
Ineligible Inventory             (250)    (250)   (250)                         
     Eligible Inventory As of:    1/0/00         (250)   (250)     (250)        
                Total Inventory Availability             0    0   0            
             Total Collateral Availability              0   0   0              
              Availability Reserves:                            Gift
Certificates @50% of total As of:     1/0/00   50%                   Merchandise
Credits @50% of total As of:     1/0/00   50%                   Landlord Lien
States (VA, WA, PA) As of:     1/0/00                      Customer Deposits As
of:     1/0/00                      West Advantage Reserves (Marked up 60% of GL
Balance), @50% of total As of:     1/0/00   60.0%                   Texas Ad
Valorem Assessment As of:     1/0/00        (178)    (178)    (178)      Gift
Certificates Class Action Settlement @ 50% of total         50.0%             
     Warrranties - Amount due to 3rd parties                            Boat US
Memberships - Amount due to 3rd parties                            Texas Sales
Taxes                            Canadian Sales Taxes                      
     Canadian WEPPA reserve (fixed @ $86K)                            Litigation
Settlement - Lawsuits that have been settled but not covered by insurance      
       -    -    -                          Total Availability Reserves        
     (178)   (178)    (178)                          Borrowing Base            
 ($178)   ($178)    ($178)                          Minimum Adjusted
Availability Requirement (Greater of $7 million or 10.0% of the Borrowing Base)
           ($7,000)    ($7,000)   ($7,000)                          TOTAL
BORROWING BASE Capped at $120,000         120,000     ($7,178)    ($7,178)  
($7,178)                          (Memo: Suppressed Availability)            
 $0    $0   $0                          Beginning Principal Balance As of:     
       -       -       Advances              -    -   -       Fees            
 -   -     -      Adjustments              -    -   -       Payments Through:   
         -   -    -   Ending Principal Balance              -    -    -        
                Net availability prior to today's request             (7,178)   
 (7,178)   (7,178)       Today's advance request                       Ending
Loan Balance             -     -    -      Total
L/C's                Documentary       +    Standby        =             - Total
Obligations              -    -   -                          Availability      
       (7,178)    (7,178)    (7,178)                         The undersigned
officer of West Marine Products, Inc. ("Borrower") a Delaware corporation,
represents and warrants that the information set forth above is true and
complete. The undersigned grants a security interest in the collateral reflected
above to Wells Fargo Bank, National Association. The Borrower represents and
warrants that (a) said collateral complies with their representations, warrants,
and covenants contained in the Amended and Restated Loan and Security Agreement
between lender and undersigned; and (b) no "Event of Default" (as defined in the
Amended and Restated Loan and Security Agreement ) is presently in existence.  
     

 
 

 Authorized Signer:  Thomas R. Moran  Signature:                  WFRF Account
Executive:     Joseph Burt  Signature:            NOTES    

 
 
 


 
 

--------------------------------------------------------------------------------

 

Schedules to Loan Agreement



 
SCHEDULE A-1
 
Agent's Account
 
 

An
account at a bank designated by Agent from time to time as the account into which Borrowers shall make all payments to Agent for the benefit of the Lender Group and into which
the Lender Group shall make all payments to Agent under this Agreement and the other Loan
Documents; unless and until Agent notifies Administrative Borrower and the
Lender Group to the contrary, Agent's Account shall be that certain deposit
account bearing account number 37235547964500614 and maintained by Agent with
Wells Fargo, ABA 121-000-248.

 
 
  
 
 

--------------------------------------------------------------------------------

 




 


SCHEDULE B-1
 


Approved Brokers and Forwarders
 






DHL Global Forwarding (Canada) Inc. (f/k/a DHL Danzas Air & Ocean) MIQ,
 
LLC (d/b/a Meridian IQ)
 
FedEx Trade Networks Transport & Brokerage, Inc.
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE C-1
Commitments


Lender
Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$73,000,000  60.833333333%
Bank of America, N.A.
$21,500,000  17.916666667%
Union Bank, N.A.
$25,500,000   21.250000000%
TOTAL
$120,000,000  100.000000000%



 
 

--------------------------------------------------------------------------------

 


SCHEDULE D-1
Designated Account
 


An account number 4171269558   of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.
 
"Designated Account Bank" means Wells Fargo Central Coast RCBO, whose office is
located at 50 Ragsdale Drive, Suite 100,
Monterey, California 93940, and whose ABA number is 121-000-248 with respect to Agent.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE P-1
Permitted Liens
The Liens described on the financing statements listed on the following UCC
Summary Report.
 
UCC SUMMARY REPORT
 
 

 Debtor Searched     Juris.  Filing Office  Sec'd Party  Filing Type File Date
 File Number  West Marine, Inc.  DE  SOS  OceanGrafix, LLC  UCC-1  3/4/2009
 90685732

 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.11


Existing Letters of Credit


[Wells Fargo Logo]
 

 L/C ID: 00432276  Expires: 12/31/2012  Created: 10/31/2010
Activity:12/5/2011     Beneficiary:

 

 Date  Type  Increases  Decreases  Contract Balance  Loan Balance  Comments
 11/01/2010  OB  $150,000.00    $150,000.00    NTABL Migrated Transaction      
 L/C ID: 00432276  $150,000.00  $150,000.00                  L/C ID: 00483923  
   Expires: 4/1/2013  Created: 11/21/2012  Activity: 11/26/2012  Beneficiary:
 Date  Type  Increases  Decreases  Contract Balance  Loan Balance  Comments
 11/20/2012     AM    ($10,000.00)  ($10,000.00)    ACTREF308645  01/20/2012  AM
   ($25,000.00)  ($35,000.00)      11/01/2010  OB  $50,000.00    $15,000.00  
 NTABL Migrated Transaction        L/C ID: 00483923  $15,000.00  $165,000.00    
             L/C ID: 00517571      Expires 4/1/2013  Created: 10/31/2010
 Activity: 5/3/2012  Beneficiary:  Date  Type  Increases  Decreases  Contract
Balance  Loan Balance  Comments  11/01/2010  OB  $4,420,000.00    $4,420,000.00
   NTABL Migrated Transaction  05/02/2012  AM    ($350,000.00)  $4,070,000.00  
         L/C ID: 00517571  $4,070,000.00  $4,235,000.00  

 
 

L/C ID: IC0712095H  Expires: 12/19/2012  Created: 5/31/2012
Activity:11/15/2012     Beneficiary: J ADAMS

 

Date  Type  Increases  Decreases  Contract Balance  Loan Balance  Comments
 05/31/2012  DR    ($123,865.00) ($123,865.00)   Q0543849  05/31/2012  DR  
($43,285.80) ($167,150.80)    Q0546395  04/05/2012  DR    ($54,765.20)
($221,916.00)     Q0535201  02/09/2012  DR   ($61,291.60)  ($283,207.60)     
 01/27/2012  DR   ($142,175.20)  ($425,382.80)       01/27/2012  DR  
($23,736.00)  ($449,118.80)      01/27/2012  DR   ($57,355.50)  ($506,474.30)   
   01/27/2012  DR   $57,355.50   ($449,118.80)       12/16/2011  OB  $823,567.80
  $374,449.00       07/20/2012  DR   ($168,109.96)  $206,339.04     Q0557360
 11/15/2012     DR   ($206,304.60)  $34.44     Q0585849       L/C ID: IC0712095H
 $34.44 $34.44  

 
 

L/C ID: IC0726521H  Expires: 3/30/2013  Created: 10/31/2012
Activity:10/31/2012     Beneficiary: JD CORPORATION, LTD


Date  Type  Increases  Decreases  Contract Balance  Loan Balance  Comments
 10/30/2012 OB $194,913.00   $194,913.00      10/31/2012  AM $90.00   
 $195,003.00           L/C ID: IC0726521H $195,003.00  $195,037.44  

 
 

L/C ID: IC0727324H  Expires: 1/14/2013  Created: 11/13/2012
Activity:11/13/2012     Beneficiary: J. ADAMS AND ASSOCIATES INTL LTD.

Date  Type  Increases  Decreases  Contract Balance  Loan Balance  Comments
11/09/2012  OB  $143,320.00    $143,320.00           L/C ID: IC0727324H 
 $143,320.00  $338,357.44  


 
 
 
 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.4
Eligible Inventory Locations


Owned Or Leased West Marine Products, Inc. Stores
#
ST
LOCATION
ADDRESS
CITY
ZIP
PHONE #
540
AK
West Marine
8401 Dimond D Blvd
Anchorage
99515
(907) 349-5299
172
AL
West Marine
3747 Government Blvd
Mobile
36693
(251) 661-6244
542
AL
West Marine
25907 Canal Road
Orange Beach
36561
(251) 981-2750
1749
AL
West Marine
3654 Airport Blvd.
Mobile
36608
(251) 414-5447
5509
AL
West Marine
5004 Dauphin Island Parkway
Mobile
36605-9644
(251) 471-4006
515
AZ
West Marine
1628-1 East Southern Ave
Tempe
85282
(480) 897-6300
523
AZ
West Marine
4239 West Bell Rd
Phoenix
85053
(602) 564-6680
1266
AZ
West Marine
1517 Industrial Blvd
Lake Havasu City
86403
(928) 505-4444
2
CA
West Marine
2200 Livingston St
Oakland
94606
(510) 532-5230
3
CA
West Marine
295 Harbor Dr
Sausalito
94965
(415) 332-0202
4
CA
West Marine
2450 17th Ave
Santa Cruz
95062
(831) 476-1800
5
CA
West Marine
608 Dubuque Ave
S. San Francisco
94080
(650) 873-4044
6
CA
West Marine
1810 Field Ave
Stockton
95203
(209) 464-2922
7
CA
West Marine
9500 Micron Ave #116
Sacramento
95827-2618
(916) 366-3300
8
CA
West Marine
375-C Saratoga Ave
San Jose
95129
(408) 246-1147
11
CA
West Marine
4750 Admiralty Wy
Marina Del Rey
90292
(310) 823-5357
12
CA
West Marine
251 Marina Dr
Long Beach
90803
(562) 598-9400
13
CA
West Marine
203 N Harbor Blvd
San Pedro
90731
(310) 833-0717
14
CA
West Marine
900 West Coast Hwy
Newport Beach
92663
(949) 645-1711
15
CA
West Marine
34235 Pacific Coast Hwy
Dana Point
92629
(949) 493-4455
16
CA
West Marine
1250 Rosecrans
San Diego
92106
(619) 225-8844
17
CA
West Marine
4051 E Main St
Ventura
93003
(805) 654-8233
20
CA
West Marine
2040 North Tustin
Orange
92865
(714) 279-9700
122
CA
West Marine
4645 Century Blvd
Pittsburg
94565-7107
(925) 778-1560
127
CA
West Marine
730 Buena Vista Avenue
Alameda
94501-2156
(510) 521-4865
150
CA
West Marine
630 Bay Blvd
Chula Vista
91910
(619) 422-1904
191
CA
West Marine
2607 Bechelli Lane
Redding
96002
(530) 226-1400
546
CA
West Marine
501 Canal Blvd # D
Richmond
94804
(510) 965-9922
557
CA
West Marine
26-A South Calle Cesar Chavez
Santa Barbara
93103-3641
(805) 564-1005
577
CA
West Marine
2024 Del Monte, Suite A
Monterey
93940-3740
(831) 375-1870
583
CA
West Marine
4445 Granite Dr., Suite 501
Rocklin
95677-2157
(916) 632-9140
588
CA
West Marine
521 Contra Costa Blvd
Pleasant Hill
94523-1203
(925) 288-1696
1214
CA
West Marine
2885 Santa Rosa Ave, Suite C
Santa Rosa
95407
(707) 579-4076
1215
CA
West Marine
1719 Oceanside Blvd
Oceanside
92054
(760) 435-9290
1224
CA
West Marine
10081 Indiana Ave, Ste A-3
Riverside
92503
(951) 354-5282
1235
CA
West Marine
3334 W Shaw Ave
Fresno
93711
(559) 271-1490
1244
CA
West Marine
7 Pacific Coast Hwy
Hermosa Beach
90254
(310) 374-5242
1263
CA
West Marine
1119 Industrial Rd., ste no. 2
San Carlos
94070
(650) 593-2070
1268
CA
West Marine
727 W Channel Islands Blvd
Port Hueneme
93041
(805) 382-2223
1731
CA
West Marine
16390 Pacific Coast Hwy.
Huntington Beach
92649
(562) 592-5302
1733
CA
West Marine
3717 Rosecrans Street
San Diego
92110
(619) 298-3020
5541
CA
Concept
132C Harbor Wy.
Santa Barbara
93109
(805) 564-1334
193
CO
West Marine
6148 East County Line Rd
Highlands Ranch
80126
(303) 221-4656
87
CT
West Marine
14 B Clara Dr
Mystic
06355
(860) 536-1455
93
CT
West Marine
401 Shippan Ave
Stamford
06902
(203) 969-7727
129
CT
West Marine
33 Business Park Dr
Branford
06405
2034813465
1203
CT
West Marine
99 Water Street
Norwalk
06854-3012
(203) 854-6545
1293
CT
West Marine
955 Ferry Blvd, Unit #8
Stratford
06614
(203) 377-5548
535
DE
West Marine
18578 Coastal Highway
Rehoboth Beach
19971
(302) 644-9424
563
DE
West Marine
1142 Pulaski Hwy
Bear
19701
(302) 836-2766
1739
DE
West Marine
132 Sunset Blvd. #20
New Castle
19720
(302) 325-9550
30
FL
West Marine
16215 Biscayne Blvd
N. Miami Beach
33160
(305) 947-6333
31
FL
West Marine
3635 S Dixie Hwy
Miami
33133
(305) 444-5520
34
FL
West Marine
4415 Roosevelt Blvd
Jacksonville
32210
(904) 388-7510
35
FL
West Marine
110 N Federal Hwy
Deerfield Beach
33441
(954) 427-6165
36
FL
West Marine
5001 34th St. South
St. Petersburg
33711
(727) 867-5700
38
FL
West Marine
1509 N Harbor City Blvd
Melbourne
32935
(321) 242-9600
59
FL
West Marine
1857 North US Hwy 1
Ft. Pierce
34946
(772) 460-9044
61
FL
West Marine
725 Caroline St
Key West
33040
(305) 295-0999
64
FL
West Marine
103400 Overseas Hwy #124
Key Largo
33037
(305) 453-9050
65
FL
West Marine
3500 Barrancas Ave
Pensacola
32507
(850) 453-0010
68
FL
West Marine
125 Basin St Ste 140
Daytona Beach
32114
(386) 226-9966
114
FL
West Marine
19407 S Dixie Hwy
Cutler Bay
33157
(305) 232-0811
118
FL
West Marine
3905 W Cypress St
Tampa
33607
8133480521
131
FL
West Marine
8687 Coral Wy
Miami
33155
(305) 263-7465
139
FL
West Marine
2400 S Ridgewood/US 1
S. Daytona
32119
(386) 760-0660
144
FL
West Marine
3346 US 19 North
Holiday
34691
(727) 846-1903
146
FL
West Marine
160 SE Hwy 19
Crystal River
34429
(352) 563-0003
155
FL
West Marine
4265 Tamiami Trail
Port Charlotte
33980-2512
(941) 625-2700
156
FL
West Marine
4248 W Tennessee St
Tallahassee
32304
(850) 574-3309
170
FL
West Marine
7160 North Davis Hwy
Pensacola
32504
(850) 476-2720
171
FL
West Marine
1388 West 15th St
Panama City
32401
(850) 763-1844
510
FL
West Marine
1089 North Collier Blvd., Suite 403
Marco Island
34145-2555
(239) 642-7060
547
FL
West Marine
1030 S Ponce De Leon Blvd
St. Augustine
32084
(904) 810-5353
548
FL
West Marine
1860 Tamiami Trail South
Venice
34293
(941) 408-8288
549
FL
West Marine
862-B Hwy 98 East
Destin
32541
(850) 269-0636
565
FL
West Marine
1012 Cape Coral Pkwy. East
Cape Coral
339049159
(239) 540-7300
569
FL
West Marine
14180 Beach Blvd. Unit 4
Jacksonville
32250
(904) 821-5033
1098
FL
West Marine
7478 S. Orange Blossom Trl Suite A
Orlando
32809-5781
(407) 857-7337
1099
FL
West Marine
11735 S. Dixie Highway
Pinecrest
33156-4438
(305) 259-5800
1200
FL
West Marine
2225 Thomas Drive
Panama City Bch
32408
(850) 234-2717
1201
FL
West Marine
28520 Bonita Crossings Blvd Ste 1
Bonita Springs
34135-3205
(239) 947-7666
1209
FL
West Marine
320 W. Merritt Island Causeway
Merritt Island
32953-4728
(321) 452-4661
1218
FL
West Marine
1107 3rd Sreet SW
Winter Haven
33880
(863) 401-2500
1220
FL
West Marine
2275 South Federal Hwy, Ste 20
Delray Beach
33483
(561) 266-8489
1227
FL
West Marine
1516 W. Brandon Blvd
Brandon
33511
(813) 657-5553
1239
FL
West Marine
700 Tamiami Trail
Punta Gorda
33950
(941) 637-0019
1242
FL
West Marine
1721 Gulf to Bay Blvd
Clearwater
33755
(727) 447-5320
1248
FL
West Marine
5790 2nd Ave.
Stock Island
33040
(305) 294-2025
1254
FL
West Marine
100 N Entrance Rd #40
Sanford
32771
(407) 330-7400
1256
FL
West Marine
670 Lee Rd.
Orlando
32810
(407) 644-8557
1262
FL
West Marine
1001 W. New Haven Ave
West Melbourne
32904
(321) 837-1113
1265
FL
West Marine
3554 NW Federal Hwy
Jensen Beach
34957
(772) 692-3092
1273
FL
West Marine
1720 E Hallandale Beach Blvd
Hallandale
33009
(954) 457-3848
1274
FL
West Marine
4874 Big Island Dr.
Jacksonville
32246
(904) 520-4650
1277
FL
West Marine
2109 Overseas Hwy
Marathon
33050
(305) 289-1009
1278
FL
West Marine
4708 South Tamiami Trail
Sarasota
34231
(941) 360-6000
1279
FL
West Marine
285 US Hwy 1
Tequesta
33469
(561) 745-3013
1284
FL
West Marine
2506 SE Federal Hwy
Stuart
34994
(772) 223-1515
1287
FL
West Marine
99 Eglin Parkway, NE
Ft. Walton Beach
32548
(850) 664-2254
1289
FL
West Marine
2010 Tyrone Blvd. North
St. Petersburg
33710
(727) 342-8001
1290
FL
West Marine
11241 US HWY 1
North Palm Beach
33408
(561) 868-8000
1291
FL
West Marine
7070 College Parkway
Ft. Myers
33907
(239) 985-6700
1292
FL
West Marine
2401 S. Andrews Ave.
Fort Lauderdale
33316
(954) 400-5323
1303
FL
West Marine
850 N Federal Hwy
Pompano Beach
33062
(954) 783-5292
1304
FL
West Marine
2063 9th St North
Naples
34102
(239) 262-0206
1306
FL
west Marine
3620 1st st
Bradenton
34208
(941) 357-1657
1744
FL
West Marine
1140 E. Altamonte Drive, #1037
Altamonte Springs
32701
(407) 339-8005
1757
FL
West Marine
12195 Biscayne Blvd.
N. Miami
33181
(305) 895-1870
1768
FL
West Marine
41286 U.S. Hwy. 19 North
Tarpon Springs
34689
(727) 939-1754
5501
FL
West Marine
1720 S. McCall Rd., Suite F
Englewood
34223-4865
(941) 473-2070
5506
FL
West Marine
474 - 21st Street
Vero Beach
329605454
(772) 562-2166
5511
FL
West Marine
3324 E. Bay Drive
Holmes Beach
34217
(941) 778-4858
5512
FL
West Marine
268 Apollo Beach Blvd
Apollo Beach
33572-2261
(813) 645-6144
135
GA
West Marine
2510 Cobb Pkwy
Smyrna
30080
(770) 612-9944
137
GA
West Marine
7700 Abercorn St
Savannah
31406
(912) 352-2660
507
GA
West Marine
592 Bobby Jones Expwy
Augusta
30907
(706) 650-1939
1225
GA
West Marine
1919 Glynn Ave., Ste 1
Brunswick
31520
(912) 264-6222
1285
GA
West Marine
5221 Lanier Island Parkway
Buford
30518
(470) 202-1052
1294
HI
West Marine
420 N. Nimitz Hwy
Honolulu
96817
(808) 526-4420
71
IL
West Marine
627 W North Ave
Chicago
60610
(312) 654-1818
76
IL
West Marine
2 West Grand Ave
Fox Lake
60020
(847) 973-2221
521
IL
West Marine
1707-7th St
Winthrop Harbor
60096
(847) 746-2015
1727
IL
West Marine
63 West Rand Road
Arlington Heights
60004
(847) 398-0606
1745
IL
West Marine
567 E Roosevelt Rd
Lombard
47374
6307921550
100
IN
West Marine
3221 Franklin St
Michigan City
46360
(219) 874-9722
186
IN
West Marine
6370 East 82nd St
Indianapolis
46250
(317) 841-0826
54
LA
West Marine
827 Harrison Ave
New Orleans
70124
(504) 482-5090
508
LA
West Marine
8350 N Florida Blvd
Baton Rouge
70806
(225) 216-3055
514
LA
West Marine
2668 Johnston St. #B-2
Lafayette
70503
(337) 231-0000
1202
LA
West Marine
1803 N. Causeway Blvd.
Mandeville
70471-3111
(985) 727-9443
1221
LA
West Marine
1731 Martin Luther King Blvd. Ste B
Houma
70360
(985) 223-9908
1223
LA
West Marine
1702 West Prien Lake Rd.
Lake Charles
70601-8361
(337) 479-8077
1270
LA
West Marine
4010 Pontchartrain Dr
Slidell
70458
(985) 641-1135
46
MA
West Marine
66 Wood Rd
Braintree
02184
(781) 356-2100
83
MA
West Marine
77 Scranton Ave
Falmouth
02540
(508) 457-6500
107
MA
West Marine
1060 Fall River Ave
Seekonk
02771
(508) 336-5004
119
MA
West Marine
120 Allied Drive
Dedham
02026
(781) 329-2430
512
MA
West Marine
43 Home Depot Drive
Plymouth
02360-2669
(508) 830-3150
1228
MA
West Marine
32 Atlantic Ave.
Marblehead
01945
(781) 639-6451
1269
MA
West Marine
276 Falmouth Rd, Ste C
Hyannis
02601
(508) 862-2700
1286
MA
West Marine
299 Mishawum Rd
Woburn
01801
(781) 939-0000
1296
MA
West Marine
114 Huttleson Ave
Fairhaven
02719
(508) 742-0490
1760
MA
West Marine
139 Endicott Street
Danvers
01923
(978) 777-5940
5540
MA
West Marine
52 Beach Rd.
Vineyard Haven
02568
(508) 693-2906
41
MD
West Marine
113 Hillsmere Dr
Annapolis
21403
(410) 268-0129
143
MD
West Marine
2122 DiDonato Dr
Chester
21619
4106041752
178
MD
West Marine
8226 Ocean GateWy
Easton
21601
(410) 770-3080
179
MD
West Marine
2700 Lighthouse Pt E #100
Baltimore
21224
(410) 563-8905
180
MD
West Marine
389 Deale Rd
Tracy's Landing
20779
(301) 889-0004
516
MD
West Marine
3257 Solomon's Island Rd
Edgewater
21037
(410) 956-8920
537
MD
West Marine
475 N. Mauldin Ave
North East
21901
(410) 287-6600
560
MD
West Marine
21386 Rock Hall Avenue
Rock Hall
21661
(410) 639-9959
562
MD
West Marine
14030 H.G. Trueman Road
Solomons
20688
(410) 326-6006
1213
MD
West Marine
1026 Pulaski Hwy., Unit 13
Havre de Grace
21078
(410) 939-6282
1238
MD
West Marine
12638 Ocean Gateway, Units 1-5
Ocean City
21842
(410) 213-7543
1243
MD
West Marine
4195 Mountain Road
Pasadena
21122
(410) 437-2617
1281
MD
West Marine
8640 Pulaski Hwy Suite 105
Baltimore
21237
(410) 918-9344
1711
MD
West Marine
5250 Randolph Road
Rockville
20852
(301) 230-0945
1724
MD
West Marine
6651-20 Governer Ritchie Hwy.
Glen Burnie
21061
(410) 761-5901
1738
MD
West Marine
163A Jennifer Road
Annapolis
21401
(410) 573-5744
84
ME
West Marine
127 Marginal Wy
Portland
04101
(207) 761-7600
541
ME
West Marine
11 Apple Lane
Southwest Harbor
04679
(207) 244-0300
57
MI
West Marine
30060 S River Rd
Harrison Township
48045
(586) 465-5401
74
MI
West Marine
12513 James St
Holland
49424
(616) 399-0099
77
MI
West Marine
25050 Jefferson Ave
St. Clair Shores
48080
(586) 771-4700
78
MI
West Marine
2492 Henry St. #B
Muskegon
49441
(231) 759-7709
79
MI
West Marine
789 E Big Beaver Rd
Troy
48083
(248) 528-2112
96
MI
West Marine
4128 Wilder Rd
Bay City
48706
(989) 667-2100
154
MI
West Marine
2975 28th St, SE
Grand Rapids
49512
(616) 954-9822
184
MI
West Marine
2840 East Saginaw #1
Lansing
48912
(517) 485-2406
526
MI
West Marine
105 West Mitchell St
Petoskey
49770
(231) 348-7558
543
MI
West Marine
3500 Market Place Circle
Traverse City
49684
(231) 922-2300
1233
MI
West Marine
810 Jackson St.
Grand Haven
49417
(616) 842-8960
1234
MI
West Marine
401 Michigan St.
Algonac
48001
(810) 794-2874
1756
MI
West Marine
10610 Telegraph Road
Taylor
48180
(313) 295-7220
194
MN
West Marine
13889 Ridgedale Dr
Minnetonka
55305
(952) 545-5540
1252
MN
West Marine
575 N Main St.
Stillwater
55082
(651) 275-0889
1737
MN
West Marine
8537 Lyndale Avenue South
Bloomington
55420
(952) 885-0661
182
MO
West Marine
3872 HIGHWAY 54
Osage Beach
65065
(573) 302-0552
190
MO
West Marine
1355 South 5th St. #150
St. Charles
63301
(636) 949-8866
1295
MS
West Marine
2418 Pass Rd
Biloxi
39531
(228) 388-9090
136
NC
West Marine
3601 M. King, Jr. Blvd
New Bern
28562
(252) 636-0650
138
NC
West Marine
5000 So. Croatan Hwy., Units 30-32
Nags Head
27959
(252) 441-1101
506
NC
West Marine
20420 West Catawba Ave.
Cornelius
28031-5255
(704) 895-5299
527
NC
West Marine
3027 Capital Blvd #111
Raleigh
27604
(919) 871-6384
1226
NC
West Marine
330 Bridge St.
Washington
27889
(252) 975-6688
1253
NC
West Marine
13000 York Rd. Suite #K
Charlotte
28278
(704) 588-1020
1267
NC
West Marine
1930 Eastwood Rd Ste 102
Wilmington
28403
(910) 256-7878
1280
NC
West Marine
5160 US Hwy 70 West
Morehead City
28557
(252) 240-2909
5534
NC
West Marine
1104 Broad St Ext
Oriental
28571-9786
(252) 249-3200
153
NH
West Marine
775 Lafayette Rd #2
Portsmouth
03801
(603) 436-8300
1300
NH
West Marine
337 Lafayette Rd.
Seabrook
03874
(603) 474-4610
95
NJ
West Marine
1851 Hwy 35
South Amboy
08879
(732) 525-2221
101
NJ
West Marine
494 Market St
Perth Amboy
08861
(732) 442-5700
106
NJ
West Marine
258 New Rd (Rte 9)
Somers Point
08244
(609) 601-0061
110
NJ
West Marine
1215 Route 73
Mt. Laurel
08054
(856) 231-4600
111
NJ
West Marine
178 State Route 35 S
Eatontown
07724
(732) 542-8282
121
NJ
West Marine
2391 Hwy 36
Atlantic Highlands
07716
(732) 872-8100
130
NJ
West Marine
213 Route 37 East
Tom's River
08753
(732) 341-0710
148
NJ
West Marine
100 Route 17 South
Lodi
07644
(201) 712-1111
188
NJ
West Marine
791 Route 109
Cape May
08204
(609) 898-8245
1229
NJ
West Marine
825 8th Ave.
Belmar
07719
(732) 280-1771
1259
NJ
West Marine
424 Route 9 S
Little Egg Harbor
08087
(609) 296-6243
1276
NJ
West Marine
51 Chambersbridge Rd.
Brick
08723
(732) 864-8140
525
NV
West Marine
252 E. Lake Mead Dr.
Henderson
89015
(702) 567-1166
1219
NV
West Marine
2505 Mill St.
Reno
89502
(775) 329-2552
73
NY
West Marine
2192 Niagra St
Buffalo
14207
(716) 875-0500
80
NY
West Marine
3955 Long Beach Rd
Island Park
11558
(516) 431-0399
126
NY
West Marine
147 Sunrise Hwy
West Islip
11795
(631) 669-8585
132
NY
West Marine
12 West 37th
New York City
10018
(212) 594-6065
157
NY
West Marine
5000 Nesconset Hwy
Port Jefferson
11776
(631) 331-9280
517
NY
West Marine
21214 Pioneer Plaza Dr
Watertown
13601
(315) 788-8490
533
NY
West Marine
605 Troy Schenectady Rd
Latham
12110
(518) 783-7700
536
NY
West Marine
16 Soundview Marketplace
Port Washington
11050
5169441729
566
NY
West Marine
405 West Sunrise Highway
Patchogue
11772
(631) 289-7144
1207
NY
West Marine
56 New York Ave
Huntington
11743
(631) 427-4210
1232
NY
West Marine
91 S Route 9W, Ste 3
West Haverstraw
10993
(845) 429-7095
1249
NY
West Marine
1089 Old Country Rd.
Riverhead
11901
(631) 727-2498
1763
NY
West Marine
1850 Ridge Road East
Irondequoit
14622
5853232040
1765
NY
West Marine
7909 1/2 Route 11
Cicero
13039
(315) 699-0001
1766
NY
West Marine
527 Montauk Highway
West Babylon
11704
(631) 422-9780
1769
NY
West Marine
1445 Niagara Falls Blvd.
Amherst
14228
(716) 803-1357
55
OH
West Marine
207 E Water St
Sandusky
44870
(419) 621-4700
70
OH
West Marine
4036 E Harbor Rd
Port Clinton
43452
(419) 734-9122
75
OH
West Marine
6176 N Summit Bldg. F
Toledo
43611
(419) 727-8989
161
OH
West Marine
24781 Lorain Rd
North Olmstead
44070
(440) 979-0795
522
OH
West Marine
2827 Festival Lane #405-6
Dublin
43017
(614) 336-4420
1241
OH
West Marine
4721 Liberty Ave.
Vermillion
44089
(440) 963-2005
1718
OH
West Marine
1577 St. Clair Avenue East
Cleveland
44114
(216) 781-6110
528
OK
West Marine
4317-A South Sheridan Rd
Tulsa
74145
(918) 665-2101
21
OR
West Marine
1176 N Hayden Meadows Dr
Portland
97217
(503) 289-9822
1205
OR
West Marine
15230 SW Sequoia Pkwy., Suite 190
Tigard
97224
(503) 624-6090
524
PA
West Marine
4885 McKnight Rd #19
Pittsburgh
15237
(412) 369-5800
1212
PA
West Marine
2126 Street Road
Bensalem
19020
(215) 245-0250
44
RI
West Marine
1000 Division St
East Greenwich
02818
(401) 884-0900
545
RI
West Marine
91 Point Judith Rd
Narragansett
02882
(401) 788-9977
1246
RI
West Marine
379 West Main Rd
Middletown
02842
(401) 841-9880
134
SC
West Marine
5641 Rivers Ave
N. Charleston
29406
(843) 529-0094
197
SC
West Marine
Dutch Square Ctr, Unit 98
Columbia
29210
(803) 750-5034
511
SC
West Marine
3501 Clemson Blvd, #110
Anderson
29621
(864) 222-1676
518
SC
West Marine
900 B Hwy 17 North
N. Myrtle Beach
29582
(843) 280-1327
567
SC
West Marine
890 William Hilton Pkwy, Unit 108
Hilton Head Island
29928-3422
(843) 686-5351
1208
SC
West Marine
12078 Highway 17 Bypass, Unit A
Murrells Inlet
29576
(843) 357-6208
1258
SC
West Marine
1440 Ben Sawyer Blvd. , Suite 801
Mt. Pleasant
29464
(843) 881-2272
1264
SC
West Marine
975 Savannah Hwy Ste. 133
Charleston
29407
(843) 402-6988
5547
SC
West Marine
1347 Ribaut Road, Suite G
Port Royal
29935
(843) 522-8297
538
TN
West Marine
5566 Old Hickory Blvd
Hermitage
37076
(615) 232-8911
1250
TN
West Marine
7812 Kingston Pike
Knoxville
37919
(865) 690-9744
50
TX
West Marine
9070 Research Blvd # 201
Austin
78758
(512) 302-1406
58
TX
West Marine
6999 Blanco Rd
San Antonio
78216
(210) 348-0770
94
TX
West Marine
7625 S Padre Island Dr
Corpus Christi
78412
(361) 980-1765
196
TX
West Marine
132 FM1960 #E
Houston
77073
(281) 821-3132
198
TX
West Marine
349 West I30
Garland
75043
(972) 303-2948
199
TX
West Marine
5926 Broadway
Galveston
77551
(409) 741-8052
564
TX
West Marine
1401 Marina Bay Drive
Kemah
77565
(281) 535-0820
572
TX
West Marine
3101 NASA Road 1
Seabrook
775866436
(281) 326-1447
580
TX
West Marine
3612 West FM 120
Denison
75020-1552
(903) 463-4223
1261
TX
West Marine
2260 S. Stemmons Freeway
Lewisville
75067
(972) 459-7869
1712
TX
West Marine
7280 Wynnwood
Houston
77008
(713) 880-2160
539
UT
West Marine
23 West 7200 S. St
Midvale
84047
(801) 565-3615
47
VA
West Marine
601 South Patrick St
Alexandria
00002-2314
(703) 549-7020
48
VA
West Marine
2121 W Mercury Blvd
Hampton
23666
(757) 825-4900
85
VA
West Marine
2865 Lynnhaven Dr, #B4
Virginia Beach
23451
(757) 496-9996
105
VA
West Marine
5616 Virginia Beach Blvd
Norfolk
23502
(757) 466-1826
169
VA
West Marine
10819 W Broad St
Glen Allen
23060
(804) 346-9502
183
VA
West Marine
13330 Gordon Blvd
Woodbridge
22191
(703) 492-6225
1298
VA
West Marine
16728 General Puller HWY
Deltaville
23043
(804) 776-7890
5520
VA
West Marine
3841-G East Little Creek Road
Norfolk
23518
(757) 587-0088
5545
VA
West Marine
1795 George Washington Memorial Hwy.
Gloucester Point
23062
(804) 642-3470
185
VT
West Marine
861 Williston Rd
Burlington
05403
(802) 865-8064
23
WA
West Marine
6317 Seaview Ave NW
Seattle
98107
(206) 789-4640
24
WA
West Marine
3212 Twentieth St E
Tacoma
98424
(253) 926-2533
25
WA
West Marine
918 Commercial Ave
Anacortes
98221
(360) 293-4262
26
WA
West Marine
13211 Northup Wy
Bellevue
98005
(425) 641-4065
27
WA
West Marine
5971 State Hwy 303 NE
Bremerton
98310
(360) 479-2200
28
WA
West Marine
3560 Meridian St
Bellingham
98225
(360) 650-1100
29
WA
West Marine
1716 West Marine View Dr
Everett
98201
(425) 303-1880
177
WA
West Marine
5306 East Sprague Ave
Spokane
99212
(509) 533-5532
181
WA
West Marine
2428 Washington St
Port Townsend
98368
(360) 379-1612
1271
WA
West Marine
1275 Westlake Ave North
Seattle
98109
(206) 926-0356
1288
WA
West Marine
1530 Black Lake BLVD SW  Suite C
Olympia
98502
(360) 352-1244
5505
WA
West Marine
313 Spring Street - PO Box 1742
Friday Harbor
98250-8056
(360) 378-1086
5508
WA
West Marine
439 Peace Portal Drive, Suite B
Blaine
982304014
(360) 332-1918
5536
WA
West Marine
3119 Judson St. Suite A
Gig Harbor
98335
(253) 858-6250
189
WI
West Marine
2455 W Broadway St
Madison
53713
(608) 221-8708
1230
WI
West Marine
1449 Green Bay Rd.
Sturgeon Bay
54235
(920) 746-4520
1735
WI
West Marine
4141 S. 76th Street
Greenfield
53220
(414) 543-8300



 
Owned or Leased West Marine Puerto Rico, Inc. Stores
 


#
ST
LOCATION
ADDRESS
CITY
ZIP
PHONE#
544
PR
West Marine
4186 Carretera Estatal #3
Fajardo
00738
(787) 801-2700
574
PR
West Marine
197 Calle Federico Costa
San Juan
00918-1307
(787) 777-0814


Owned or Leased West Marine Canada Corp. Stores
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
#
ST
LOCATION
ADDRESS
CITY
ZIP
PHONE#
3901
BC
West Marine
2210 Beacon Avenue
Sidney
V8L1X1
(250) 654-0045
3902
BC
West Marine
1601 West 2nd Avenue
Vancouver
V6J1H3
(604) 730-4093
3904
BC
West Marine
2000 Island Highway North, Ste 120
Nanaimo
V9S 5W3
(250) 758-8048
3905
BC
West Marine
2929 Douglas Street
Victoria
V8T 4M8
(250) 380-4097
3910
BC
West Marine
8331 River Road
Richmond
V6X 1Y1
(604) 233-2327
3903
ON
West Marine
143 Lake Shore Blvd. East
Toronto
M5A 1B7
(416) 203-2884
3906
ON
West Marine
900 King Street
Midland
L4R 0B8
(705) 526-2745
3909
ON
West Marine
1036 Princess Street, Unit D3
Kingston
K7L 1H2
(613) 549-3658
3911
ON
West Marine
33 Mapleview Drive
Barrie
L4N 9H5
(705) 735-6059
3912
ON
West Marine
485 Trafalgar Rd
Oakville
L6J 3J1
(905) 339-1755



 
Leased Locations Subject to Collateral Access Agreement:
 


 
1.  Lease Agreement and Addendum to Lease, each dated as of January 28, 2011, by
and between PanCal West Marine 287 LLC and West Marine Products, Inc. for the
Hollister, California distribution facility.

 


 
2.  Net  Lease  Agreement  dated  as  of  March  11,  1997,  between  Cabot  Industrial  Venture  A,
LLC,  a Delaware limited liability company, as successor to Cabot Industrial
Properties, L.P., a Delaware limited partnership, as successor to W/H No. 31,
L.L.C., a South Carolina limited liability company, and West Marine, Inc., for
the Rock Hill, South Carolina distribution facility, as amended by that certain
First Amendment dated as of August 11, 1998, that certain Second Amendment dated
as of April 18, 2000, that certain Landlord Subordination dated as of February
11, 2003, and that certain Third Amendment dated as of July 26, 2004, and as
assigned by West Marine, Inc. to West Marine Products pursuant to that certain
Assignment and Assumption Agreement dated as of December 28, 2005.

 
 

  3.  
Lease dated June 26, 1997, between Watsonville Freeholders, a California limited partnership, and West
Marine Products, Inc. for the Watsonville, California corporate offices, as
amended by that certain First Amendment of Lease, dated July 27, 2005, that
certain Second Amendment of Lease, dated December 22, 2005, that certain Third
Amendment of Lease, dated November 30, 2006, that certain Fourth Amendment of
Lease, dated July 29, 2009, and that certain Fifth Amendment of Lease, dated
July 15, 2011.

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.6
States of Organization, Chief Executive Offices, FEINS


 


The chief executive office for each of the Loan Parties is 500 Westridge Drive,
Watsonville, California 95076


 
COMPANY NAME
 
 
FEIN
DATE OF FORMATION
JURISDICTION OF FORMATION
ORGANIZATIONAL
ID
West Marine, Inc.
1
77-0355502
09/24/93
Delaware
2352363
West Marine Products, Inc.
2
94-2374523
11117176
California
C0803061
West Marine Puerto Rico, Inc.
2
77-0510676
04/05/99
California
C2159447
W Marine Management
Company, Inc.
2
 
77-0464151
 
07/24/97
 
California
 
C2031344
West Marine Canada Corp.
3
86747610 CRA
08/27/01
Nova Scotia
 

 
1 =Parent company
 
2 =Wholly owned subsidiary of West Marine, Inc.
 
3 =Foreign Corporation, wholly owned subsidiary of W Marine Management Company,
Inc.








 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.7(B)
 
Capitalization of Loan Parties' Subsidiaries

 
West Marine Entity
Form of Entity;
Jurisdiction of
Organization
No. of Shares Issued and
Outstanding
Owner of Issued and
Outstanding Shares
West Marine Products, Inc.
California corporation
6,142,970 shares
West Marine, Inc. (100%)
West Marine Puerto Rico, Inc.
California corporation
1,000 shares
West Marine, Inc. (100%)
W Marine Management
Company, Inc.
California corporation
1,000 shares
West Marine, Inc. (100%)
West Marine Canada
Corp.
Nova Scotia unlimited company
1,000 shares  common stock; 6,000,000 shares preferred stock
W Marine Management
Company, Inc. (100%)



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.9
Litigation


None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.11
Entities Not Solvent


None.


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.13
Environmental Matters
 


 
None.


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.17
Deposit Accounts and Securities Accounts Containing Collateral
 
Securities Accounts and Deposit Accounts Other Than Payroll Accounts:
 


BANK NAME
BANK ACCT #
LOCATION
Amegy Bank
6701003569
TX
American Bank of Texas
702831570
TX
Associated Bank of the  West
2223058740
WI
Banco  Popular  de  Puerto  Rico  - Concentration Account
111219957
PR
   Banco Popular de Puerto Rico - Depository Account     111-219949 PR
Bank of America - Concentration Account
1487950180
CA
Bank Newport
150000065808
RI
Bank of Hampton Roads
100021778
VA
Bank of Waukegan
41900515
IL
Central Bank of the  Ozarks
027119
MO
Chase
5113501167
LA
Fifth/Third Bank
7910187421
MI
First Citizen  Bank  and Trust
4712016217
RI
First Hawaiian Bank
46012739
HI
First VA/BBT
5233851584
VA
First National Bank  of Bar Harbor
85104772
ME
Huntington National Bank of OH
01701614448
OH
Key Bank of Vermont
454680019758
VT
Lake Region Bank  (Solutran) NSF Check
455128-F
MN











 
 

--------------------------------------------------------------------------------

 





   
BANK NAME
BANK ACCT #
LOCATION
M & I Bank of WI
0003815889
WI
   
Mechanics Bank
13007920
CA
   
PNC  Bank of NJ
8103767112
NJ
   
Regions Bank
2500049334
AL
   
Royal  Bank of Canada - Concentration Account
00010-1150689
Canada
   
Royal  Bank of Canada - Depository Account
00010-1150705
Canada
   
Sandhills Bank
305003311
SC
   
Sovereign Bank
75-20-2000109
CT
   
Sun Trust Bank
215252200318
FL
   
Tallahassee State Bank of Florida
1280172601
FL
   
Union Bank
3120009256
CA
             
Wells  Fargo AMEX
417-1102338
CA
   
Wells  Fargo- AP Clearing
9600 029733
CA
   
Wells  Fargo - Catalog
494-41863862
CA
   
Wells  Fargo - Concentration Account
417-1263213
CA
   
Wells  Fargo- Corporate
494-4183870
CA
             
Wells  Fargo - Galley
494-4250901
CA
   
Wells  Fargo IBS-Investment Account
13107859
CA
   
Wells  Fargo - Port  Supply
494-4183854
CA
   
Wells  Fargo US Postage Account
417-1265325
CA
   
Wells  Fargo- Velocity  Rebate
412-1879787
CA
   



 
 

--------------------------------------------------------------------------------

 




BANK NAME
BANK ACCT #
 
LOCATION
Wells  Fargo  - Visa/Master card  - deposit   detail rept.
 
 
417-1119696
 
 
CA
Wells  Fargo   - West   Marine   Finance  Company
Overland Express Sweep
 
 
417-1269558
 
 
CA
Wells Fargo - W Marine  Management Co.
417-0862601
CA
Wells Fargo- West Marine, Inc.
417-0866933
CA







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.19
 
Credit Card Receipts
 
Credit Card Issuer:  Barclays Bank Delaware (formerly known as Juniper Bank
prior to May
25, 2006)
 
Credit Card Processors and Agreements:
 


 
1.  Visa and MasterCard Transactions:  Processed by First National Bank of Omaha
pursuant to Major Merchant Agreement dated May 23, 1997.

 
 
 
2.   Discover:  Processed by Discover Card Services, Inc.
pursuant to Agreement dated  May 22, 1990.
      3.   American Express: Processed by American Express pursuant to
Acceptance Agreement dated October 2005.      
4.   Visa (Canada):  Processed by Moneris pursuant to Visa National Account
Merchant Agreement dated February 1, 2006.
      5.   Debit Credit: Processed by Moneris pursuant to National Account
Merchant Debit Card and Terminal Agreement dated February 1, 2006.

 









 
 

--------------------------------------------------------------------------------

 




 


SCHEDULE 5.25

Permitted Indebtedness
 


 
None.


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 6.2
Collateral Reporting
Borrowers shall provide Agent (and if so requested by Agent, with copies for
each Lender) with the following documents at the following times in form
satisfactory to Agent:
 
(a)           Monthly Reporting.  In respect of each Fiscal Month,
Administrative Borrower shall provide to Agent original counterparts of (each in
such form as Agent from time to time may specify):
 
(i)           Borrowing Base Certificate.  Prior to the occurrence of an
Accelerated Borrowing Base Delivery Event, Administrative Borrower shall provide
to Agent, on or before the twelfth (12th) day of each Fiscal Month, a signed
Borrowing Base Certificate in respect of the Borrowing Base as of the last day
of the immediately preceding Fiscal Period; provided, however that upon the
occurrence and during the continuance of an Accelerated Borrowing Base Delivery
Event, Administrative Borrower shall provide to Agent, on or before Friday of
each week, a signed Borrowing Base Certificate in respect of the Borrowing Base
as of the close of business on the preceding Saturday.  Such Certificate may be
sent to Agent electronically (with an electronic signature) or by facsimile
transmission, provided, further, that in each case, upon request by Agent, the
original thereof is forwarded to Agent on the date of such transmission.  No
adjustments to the Borrowing Base Certificate may be made without supporting
documentation and such other documentation as may be reasonably requested by
Agent from time to time.
 
(ii)           Other Reports. Within 15 days after the end of each Fiscal Month
for the immediately preceding Fiscal Month:
 
(1)           purchases and accounts payable analysis report in Agent’s format;
 
(2)           sales audit report and Inventory summary by location and
merchandise class;
 
(3)           inventory certificate in Agent’s format;
 
(4)           rent, tax and insurance compliance certificate in Agent’s format;
 
(5)           a Collateral activity summary or “roll forward” inventory report;
 
(6)           a detailed aging, by total, of the Accounts of Borrowers, together
with a reconciliation to the detailed calculation of the Borrowing Base
previously provided to Agent; and
 
(7)           a detailed report regarding Borrowers’ cash and Cash
 


 
 

--------------------------------------------------------------------------------

 


Equivalents.
 
(b)           Monthly Reconciliation Reports.  Within 30 days of the end of each
Fiscal Month for the immediately preceding month:
 
(1)           reconciliation of the stock ledger to the general ledger and the
calculation of availability; and
 
(2)           statement of store activity in Agent’s format.
 
(c)           For purposes of items (b)(1) and (b)(2) above, the first
“preceding Fiscal Month” in respect of which the items required by that Section
shall be provided shall be the Fiscal Month ending August 28, 2010.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.12

Loan Parties' Affiliates
 


Randolph K. Repass individually and/or through the following entities:

 
 
•
Watsonville Freeholders, a California limited partnership (landlord of
Watsonville, CA support center)

   •  Partnership that is the landlord of the Santa Cruz, CA store    •       • 
Corporate landlord of New Bedford, MA store, on a month-to-month tenancy
following expiration of the lease in February 2012.    •  Partnership that is
the landlord of Braintree, MA store


See also Schedule 5.6.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.18
Deposit Accounts and Credit Card Agreements




BANK NAME (All Depository Accounts)
BANK ACCT#
Amegy Bank
6701003569
American Bank of Texas
702831570
Associated Bank of the West
2223058740
Banco Popular de Puerto Rico – Concentration Account
111219957
Banco Popular de Puerto Rico – Depository Account
111-219949
Banco Popular de Puerto Rico – Payroll Account
111219841
Bank of America – Concentration Account
1487950180
Bank Newport
15000065808
Bank of Hampton Roads
100021778
Bank of Waukegan
41900515
Central Bank of the Ozarks
027119
Chase Bank
5113501167
Fifth/Third Bank
7910187421
First Citizen Bank and Trust
4712016217
First Hawaiian Bank
46012739
First VA/BBT
5233851584
First National Bank of Bar Harbor
85104772
Huntington National Bank of OH
01701614448
Key Bank of Vermont
454680019758
Lake Region Bank (Solutran) NSF Check
455128-F
M & I Bank of WI
0003815889
Mechanics Bank
13007920
PNC Bank of NJ
8103767112
Regions Bank
2500049334
Royal Bank of Canada – Concentration Account
0010-1150689
Royal Bank of Canada – Depository Account
00010-1150705
Royal Bank of Canada – Payroll Account
00010-1150697
Sandhills Bank
305003311
Sovereign Bank
75-20-2000109
Sun Trust Bank
215252200318
Tallahassee State Bank of Florida
1280172601
Union Bank
3120009256
   
Wells Fargo AMEX
417-1102338
Wells Fargo – AP Clearing
9600 029733
Wells Fargo – Blue Cross
9600 029748
Wells Fargo – Catalog
494-4183862
Wells Fargo Concentration
417-1263213
Wells Fargo - Corporate
494-4183870
   
Wells Fargo – Flexible Benefits
417-1266158
Wells Fargo - Galley
494-4250901
Wells Fargo – IBS-Investment Account
13107859
Wells Fargo - Payroll
417-264229
Wells Fargo – Port Supply
494-4183854
Wells Fargo US Postage Account
417-1265325
Wells Fargo – Velocity Rebate
412-1879787
Wells Fargo – Visa/Master card – deposit detail rept.
417-1119696
Wells Fargo – West Marine Finance Company Overland Express Sweep
417-1269558
Wells Fargo – W Marine Management Co.
417-0862601
Wells Fargo – West Marine, Inc.
417-0866933





Credit Card Agreements:


See Schedule 5.19







 



 